DETAILED ACTION
Claims 9-25 and 28-30 are pending for consideration following applicant’s preliminary amendment filed 12/18/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because shading is not permitted when it reduces legibility as per 37 CFR 1.84(m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the section of the body portion is configured with a substantially rectangular cross-section in the horizontal plane (claim 9), the rectangular cross-section of the body portion has first and second radii of curvature arranged in alternating fashion (claim 12), an inner wall of the body portion has a rounded square shape in lateral cross-section (claim 13) and wherein the neck section inner wall is substantially axi-symmetric about the longitudinal axis but an inner wall of the body portion is not axi-symmetric about the longitudinal axis (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  “the neck section” should be “the neck portion” and “the body section” should be “the body portion” (the changes are necessary for consistency with base claim 9).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-25 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein a section of the body portion is configured with a substantially rectangular cross-section in the horizontal plane”.  This limitation is unclear because as best understood this limitation refers to applicant’s “rounded square shape” described in the specification as filed.  However, these terms are vague as to how “rectangular” a shape must be to meet the definition of “substantially rectangular” as claimed.  This is particularly unclear in light of applicant’s disclosed shape which is shown to be quite different from a true rectangular shape.
Claim 9 recites “the side walls” in line 11 of the claim.  However, side walls of the neck and side walls of the body portion have been recited.  Therefore, it is unclear which side walls are being referenced.
Claim 9 recites “the outer surface profile of the side walls” in line 12 of the claim.  As described above, it is unclear which side walls are being referenced.
Claim 12 recites “the rectangular cross-section of the body portion has first and second radii of curvature arranged in alternating fashion”.  These limitations are unclear as it is unclear how a “rectangular cross-section” has radii.  It is additionally noted that these features are not clearly shown in applicant’s drawings and therefore it is unclear what is meant and required.
Claim 13 recites “an inner wall of the body portion has a rounded square shape in lateral cross-section”.  This limitation is unclear particularly in light of applicant’s specification as filed which appears to show the claimed shape in Figure 7B, however this shape does not appear to have any straight sides.  It is unclear how “square” the shape must be to meet the recited limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earle, III et al. (US Patent 5816510) in view of Tast et al. (EP 1801035).
Regarding Claim 9, Earle discloses a storage tank (including 14, 16 and 18), comprising: a neck portion (sidewall 123) having an opening (opening at the upper end for hatch 24), the neck portion having side walls 123 which define a first storage volume (123 forms a volume within the walls capable of use as storage), wherein the neck portion has a substantially frustoconical shape (walls 123 as shown in Figures 1 and 2 are flared at least slightly thereby defining a frustoconical shape; the flared shape of walls 123 is clearly shown in contrast to the cylindrical wall of section 18); a body portion (including sections 18 and 16) connected to, and located below, the neck portion 123 (as shown in Figure 2), the body portion having side walls and a base which define a second storage volume (as shown in Figure 2), and wherein the second storage 18 and 16) is greater than the first storage volume (first storage volume within walls 123 is clearly not as large as the volume within 18 and 16 as shown in Figure 2); ribs 56 projecting generally radially from the side walls of the neck portion and/or the body portion (ribs 56 projecting from the body portion at 16); and a shoulder portion (one of the crests 56 of upper portion 14 is seen to provide a “shoulder portion” as claimed) defined by a circumferential inflection of an outer surface profile of the side walls (as best understood as described above; crests 56 of upper portion 14 define inclined surfaces in the side walls of 14) in an area between the neck portion 123 and a part of the body portion 18 adjacent the neck portion (the crests 56 of portion 14 are between the neck portion 123 and the body portion described above), wherein the outer surface profile of the side walls is angled outwardly at between about 30 degrees and about 60 degrees to the vertical (as shown in Figure 2, the crests 56 include an upper surface which is angled approximately 45 degrees to the vertical and therefore is seen to be clearly “at between about 30 degrees and about 60 degrees to the vertical”).
Earle does not disclose a section of the body portion is configured with a substantially rectangular cross-section in the horizontal plane.
Tast teaches an underground container which includes a section of a body portion 1 below a neck 3, the body portion 1 is configured with a substantially rectangular cross-section in the horizontal plane (Figures 1, 5 and 6 especially).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Earle such that the body portion is configured with a substantially rectangular cross-section in the horizontal plane as 
As described above, Earle is seen as disclosing the outer surface profile of the side walls is angled outwardly at between about 30 degrees and about 60 degrees to the vertical (the upper surface of the crests 56 as described above).  Alternatively, in the event that Earle is not seen as disclosing this angle, it would have been an obvious matter of design choice to provide the corrugated side walls such that the crests have any desired shapes, including shapes with surfaces angled outwardly between about 30 degrees and about 60 degrees to the vertical, for the purpose of ensuring that soil becomes lodged in the corrugations as desired by Earle.
Regarding Claim 10, Earle further discloses the neck portion 123 is configured with a substantially circular cross-section in the horizontal plane (as best shown in Figure 3).
Regarding Claim 11, Earle in view of Tast further discloses the body portion (as taught by Tast at 1 as described above) has a maximum lateral width dimension (as shown in the horizontal direction in Figures 1-6).  
Although Tast teaches the body portion 1 has a maximum lateral width larger than a maximum lateral width dimension of the opening (opening of 3) as shown in Figure 3, Tast fails to specifically teach the maximum lateral width dimension is between about 20% and about 50% larger than a maximum lateral width dimension of the opening.
However, the selection of the size of the body portion is seen to be a mere matter of design choice to accommodate a desired quantity of fluid.  Therefore, it would have 
Regarding Claim 12, Earle in view of Tast is seen as further disclosing the rectangular cross-section of the body portion (rectangular cross-section of body portion 1 as taught by Tast as described above) has first and second radii of curvature arranged in alternating fashion (as best understood as described above this is seen to require a rectangle with one side longer than adjacent sides which is taught by Tast as shown in Figures 5 and 6 especially).
Regarding Claim 13, Earle in view of Tast does not disclose an inner wall of the body portion has a rounded square shape in lateral cross-section as best understood.  Instead, Tast teaches an inner wall of body portion 1 has a rectangular shape in lateral cross-section.  Earle teaches a cylindrical shape.  As described above, it is unclear whether a cylindrical shape is readable as a “rounded square shape” because it is unclear whether this limitation requires straight sides.
However, the selection of a particular shape is seen to be a mere matter of design choice and it has been generally held that mere changes in shape or form are within the level of ordinary skill in the art (MPEP 2144.04).  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Earle in view of Tast such that the inner wall of the body portion 
Regarding Claim 14, Earle further discloses the neck section 123 tapers outwardly in a direction from the opening (at the upper end) toward the body section (as shown in Figure portion 123 tapers outwardly from the top to the bottom).
Regarding Claim 15, Earle in view of Tast is seen as further disclosing an inner wall of the neck section 123 (of Earle) is generally concentric and co-axial with the body section (as shown in Figure 2 of Earle and also taught by Tast in which the opening of neck 3 is aligned with the center of the body portion 1 as shown in Figure 3 and described in para. 0017) and the base (the lower end of the body) about a longitudinal axis of the body portion (as described above), and wherein the neck section inner wall is substantially axi-symmetric about the longitudinal axis (as shown by both Earle and Tast) but an inner wall of the body portion is not axi-symmetric about the longitudinal axis (in the manner taught by Tast in which the body portion has a substantially rectangular cross-section as described above and therefore not axi-symmetric about the longitudinal axis because the sides are different lengths).
Regarding Claim 16, Earle in view of Tast is seen as further disclosing a combined volumetric capacity of a lower end of the body portion is at least 50% greater than a remaining volumetric capacity of the storage tank (the claim does not define what must be read as a “remaining volumetric capacity of the storage tank” and therefore a very small section at the top of the tank may be readable on this recited capacity, 
Regarding Claim 21, Earle further discloses a plurality of horizontal and vertical exterior ribs (ribs 56 projecting from the body portion at 16; it is noted that these ribs have a lateral and vertical dimension and therefore each rib is readable as a horizontal or vertical rib) extending outwardly from the side walls to provide increased structural strength to the tank body (as shown in Figure 2).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earle, III et al. (US Patent 5816510) in view of Tast et al. (EP 1801035) as applied to claim 9 above, and further in view of Sidaway et al. (US Patent 4709723).
Regarding Claim 17, Earle does not disclose the opening comprises an annular flange having a raised inner rim that stands proud of a radially outer part of the annular flange.
Sidaway teaches an underground storage tank and further teaches an opening (opening at the upper end of neck portion B which is shown to be closed by the lid 90) comprises an annular flange (the uppermost end of B as best shown in Figure 5 which includes an outer rib 80 and the vertically extending uppermost portion is seen to define an annular flange) having a raised inner rim (the vertically extending uppermost portion is an inner rim relative to the outwardly projecting rib 80) that stands proud of a radially outer part of the annular flange (as described above, the vertically extending portion stands proud relative to the rib 80 as it extends upwardly above rib 80).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Earle such that the opening 
Regarding Claim 18, Earle in view of Sidaway further discloses the opening comprises a mouth (the opening as taught by Sidaway is seen to include a mouth at the inwardly extending surface as shown in Figure 5 of Sidaway), wherein the mouth has an inwardly tapered wall that tapers inwardly in a downward direction (as shown in Figure 5 of Sidaway at the transition between outwardly extending rib 80 and the valley 82).
Regarding Claim 19, Earle in view of Sidaway further discloses the inwardly tapered wall (shown by Sidaway as described above) has a bottom edge (i.e. at the innermost edge of valley 82) extending below the raised inner rim (the innermost edge of valley 82 as shown in Figure 5 of Sidaway is below the raised inner rim which is seen as the vertically extending uppermost portion).
Regarding Claim 20, Earle in view of Sidaway further discloses the inwardly tapered wall (inwardly extending surface forming the valley 82 as taught by Sidaway and shown in Figure 5) is defined in part by the raised inner rim (at least the upper portion of this surface may be read as part of the raised inner rim).
Claims 22, 23 and 28-30Earle, III et al. (US Patent 5816510) in view of Tast et al. (EP 1801035) as applied to claim 9 above, and further in view of Arnold, Jr. et al. (US Patent 5924846).
Regarding Claim 22, Earle in view of Tast (the proposed modification as described with respect to claim 9 above is incorporated herein) discloses a method of installing a pressure sewer tank (Earle; the tank is used as a grinder pump station), comprising: positioning a pressure sewer tank body as claimed in claim 9 in relation to a ground surface (the tank body is positioned within the ground as disclosed by Earle); positioning a pressure sewer pump 38 in the tank body (in portion 16); coupling an inlet conduit 66 to an inlet of the tank body (at portion 18) and coupling an outlet 42 of the pressure sewer pump to an outlet 19 of the tank body; positioning a lid 24 over a top opening of the tank body to occlude the top opening (Figure 2). 
Earle does not disclose the lid is a two-part lid, wherein the two-part lid comprises a first lid part to occlude the top opening and a second lid part to cover over the first lid part, and wherein the first and second lid parts define a chamber therebetween that is sized to receive a pump controller.
Arnold teaches a tank with a submersible pump and further teaches a lid 140 is a two-part lid (including lower member 150 and upper member 160), wherein the two-part lid comprises a first lid part 150 to occlude a top opening of the tank and a second lid part 160 to cover over the first lid part (as shown in Figure 2), and wherein the first 150 and second 160 lid parts define a chamber 152 therebetween that is sized to receive a pump controller 23.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Earle such that the lid is a two-part lid to define a chamber to receive a pump controller as taught by Arnold for the 
Regarding Claim 23, Earle in view of Arnold further discloses positioning the pump controller (as taught by Arnold; 23) in the chamber and electrically coupling the pump controller to the pressure sewer pump (as taught by Arnold via “water-proof ports in the lower cover member”) to allow the pump controller to control operation of the pressure sewer pump.
Regarding Claim 28, Earle in view of Arnold further discloses securing the two-part lid to the tank body to substantially close the top opening (as taught by Arnold via bolts through apertures 156).
Regarding Claim 29, Earle in view of Arnold further discloses the securing comprises fastening the second lid part to an upper rim of the tank body (as taught by Arnold via bolts through apertures 156; this at least indirectly fastens the second lid part to the upper rim of the tank body as the second lid part may be fastened to the first lid part).
Regarding Claim 30, Earle in view of Tast (the proposed modification as described with respect to claim 9 above is incorporated herein) discloses a method of assembling a pressure sewer tank (Earle; the tank is used as a grinder pump station), comprising: positioning a lid (24 as disclosed by Earle) over a top opening of a tank body as claimed in claim 9 of a pressure sewer tank to occlude a top opening (as shown in Figure 2).
Earle does not disclose the lid is a two-part lid, wherein the two-part lid comprises a first lid part to occlude the top opening and a second lid part to cover over 
Arnold teaches a tank with a submersible pump and further teaches a lid 140 is a two-part lid (including lower member 150 and upper member 160), wherein the two-part lid comprises a first lid part 150 to occlude a top opening of the tank and a second lid part 160 to cover over the first lid part (as shown in Figure 2), and wherein the first 150 and second 160 lid parts define a chamber 152 therebetween that is sized to receive a pump controller 23; and securing the two-part lid to the tank body to substantially close the top opening (via bolts through apertures 156).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Earle such that the lid is a two-part lid to define a chamber to receive a pump controller as taught by Arnold for the purpose of providing convenient access to the pump controller without completely opening the tank.
Allowable Subject Matter
Claims 24 and 25 as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753